IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE
STATE OF WASHINGTON,                      )      No. 80065-5-I
                                          )
                     Respondent,          )
                                          )
       v.                                 )
                                          )
HELEN M. DAHLL,                           )      UNPUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

       VERELLEN, J. — Helen Dahll assigns error to her convictions for first

degree theft and attempted first degree theft. She contends the court erred by

excluding evidence, the State prejudiced her right to a fair trial by mismanaging

discovery, and the State failed to disprove her good faith claim of title defense

to the money she was charged with stealing from her elderly father, John Dahll.1

       Helen fails to show the court abused its discretion by concluding her

father’s will was irrelevant to her right to his money before his death and by

concluding the probative value of the foreclosure of her home after the charging

period did not outweigh its emotional impact.




       1
        Because they have the same last name, we refer to John and Helen
Dahll by their first names.
No. 80065-5-I/2



       She also fails to prove actual prejudice from discovery mismanagement

by the State because evidence timely disclosed revealed the same information

and would have let her attorney pose the same theory she now argues was

unavailable to her.

       And she fails to demonstrate the State presented insufficient evidence to

disprove her defense of an open and avowed taking of her father’s money

under a good faith claim of title.

       Therefore, we affirm.

                                       FACTS

       In April of 2012, Helen became a caregiver for her elderly father John

and, after a power of attorney he had signed years earlier took effect, became

his attorney-in-fact. John was in the early stages of dementia and suffered from

heart disease, congestive heart failure, and arthritis in his knees, among other

health problems. Helen hired a home healthcare provider, and John began

receiving 24-hour care in his house.

       In the spring of 2014, John moved in with Helen, and she rented out his

house. She reduced his caretaking hours to only four per day. By this time, he

was unable to toilet himself, prepare meals, manage his medications, or get

around independently. Helen’s neighbors began noticing she often went out for

hours and left John alone. Helen would leave the front door unlocked when she

went out, so her neighbors would check on John. More than once, a neighbor

found John lying on the floor and calling out for Helen, unaware she had left him




                                         2
No. 80065-5-I/3



alone. As more neighbors became concerned for John’s welfare, they

submitted reports to Adult Protective Services (APS).

       On October 8, 2015, an APS investigator visited John. She noticed his

limited cognitive abilities, such as not knowing the date or time, not knowing

who was visiting him, not knowing how long Helen left him alone, and being

unaware he was unable to care for himself. She returned again on November 4

after a home healthcare worker arrived to find John cold, shivering, and

precariously positioned in his bed.

       On November 14, the APS investigator returned to check on John, and

Helen refused to let her in, relenting only after the police arrived. The

investigator found John lying in his own waste and wearing clothes stained with

urine and blood. He had a bright red sore on his tailbone and a bloody wound

on his buttocks. Helen said she knew he needed 24-hour care but could not

afford it because John had only $15,000 in certificates of deposit and no

savings. She said his only income was from his Boeing pension and from

renting out his house. Helen had not worked in over 10 years due to her own

medical issues, and John had financially supported her.

       John was moved into an adult family home in November of 2015. On

February 3, 2016, an independent guardian was appointed, over Helen’s

objection, for John’s person and estate. The appointment ended Helen’s role

as John’s attorney-in-fact. The guardian reviewed John’s finances and

discovered at least $200,000 missing from his checking and savings accounts,




                                         3
No. 80065-5-I/4



all of which were at BECU. The guardian called the police. John died on

September 15, 2016, and the guardian became personal representative of his

estate.

       Helen was charged with committing first degree theft between April 1,

2014 and February 22, 2016, attempted first degree theft between March 22

and 23, 2016, and third degree criminal mistreatment between June 1, 2015

and November 16, 2015. The State’s theory was that Helen took John’s money

through many unauthorized automated teller machine (ATM) withdrawals.

Helen’s pretrial theory was that she spent the missing money both on John’s

care and to support herself, which he had intended for her to do by making her

a joint accountholder. The court excluded evidence that John had made Helen

the primary beneficiary of his estate and that Helen’s home was in foreclosure

at the time of trial.

       In the middle of trial, the records officer for BECU provided documents to

the State that had not been disclosed previously. Account documents showed

several accounts identified as Helen’s alone were actually joint accounts held

by Helen and John. Helen moved to dismiss under CrR 8.3(b), arguing the late

disclosures were prejudicial discovery violations caused by governmental

misconduct. The court denied her motion. The jury found Helen guilty of all

charges.

       Helen appeals, assigning error to only the theft and attempted theft

convictions.




                                        4
No. 80065-5-I/5



                                    ANALYSIS

I. Evidentiary Rulings

       Helen contends her right to present a defense was violated by the court

excluding two pieces of evidence. We review a court’s evidentiary decisions for

abuse of discretion and review de novo whether the defendant’s right to present

a defense was violated.2

       She argues the court erred when it excluded relevant evidence from

John’s 1992 will designating her as the primary beneficiary of his estate.

       “‘To be relevant . . . evidence must (1) tend to prove or disprove the

existence of a fact, and (2) that fact must be of consequence to the outcome of

the case.’”3 The threshold for relevancy is very low, and even minimally

relevant evidence is admissible.4 Irrelevant evidence is inadmissible.5 A

defendant has no right to introduce inadmissible evidence.6

       In 1992, John signed a will designating Helen the personal

representative and primary beneficiary of his estate if his wife Mary


       2
         State v. Bedada, 13 Wn. App. 2d 185, 194, 463 P.3d 125 (2020) (citing
State v. Arndt, 194 Wn.2d 784, 797-98, 453 P.3d 696 (2019); State v. Clark,
187 Wn.2d 641, 648-56, 389 P.3d 462 (2017)).
       3
          State v. Weaville, 162 Wn. App. 801, 818, 256 P.3d 426 (2011)
(alteration in original) (quoting Davidson v. Municipality of Metro. Seattle, 43
Wn. App. 569, 573, 719 P.2d 569 (1986)).
       4
         State v. Briejer, 172 Wn. App. 209, 225, 289 P.3d 698 (2012) (quoting
State v. Darden, 145 Wn.2d 612, 621, 41 P.3d 1189 (2002)).
       5
           ER 402.
       6
        Bedada, 13 Wn. App. 2d at 193 (citing State v. Blair, 3 Wn. App. 2d
343, 349, 415 P.3d 1232 (2018)).



                                         5
No. 80065-5-I/6



predeceased him. The court allowed evidence John designated Helen as his

personal representative but excluded his decision to make Helen his primary

beneficiary. She argues the court erred because her status as primary

beneficiary was probative of her defense that John let Helen use his money on

herself during his lifetime.

       An heir cannot have an interest in another’s estate until that person’s

death.7 “Prior to that event there is no ‘heir’ because no one can be the heir of

a living person.”8 This is true for both realty and personalty in an estate.9 Helen

provides no authority that a will evidences a living person’s intent to make inter

vivos gifts.10

       Helen was accused of taking John’s money without his authorization.

John’s will had no effect on Helen’s legal interest in his money before his death.

Because John’s decision to make Helen his primary beneficiary was not

probative of her legal right to his money nor of John’s intent to make gifts to her




       7
         See Matter of Estate of Baird, 131 Wn.2d 514, 520, 933 P.2d 1031
(1997) (“An intestate interest is created only upon the death of the creator of the
interest, i.e., the death of the intestate.”) (citing In re Wiltermood’s Estate, 78
Wn.2d 238, 240, 472 P.2d 536 (1970).
       8
           Wiltermood, 78 Wn.2d at 240.
       9
           In re Verchot’s Estate, 4 Wn.2d 574, 582, 104 P.2d 490 (1940).
       10
          John’s will is not part of the appellate record, and Helen does not
argue it contained language attempting to make or acknowledging any inter
vivos gift.



                                          6
No. 80065-5-I/7



while alive, the evidence was not relevant. Helen fails to show the court erred

or infringed upon her right to present a defense.11

       Helen also argues the court erred when it excluded evidence her home

entered foreclosure after the charging period. Helen sought to introduce

evidence of the foreclosure to argue it made it less likely she stole thousands of

dollars from her father only to stop paying her mortgage. The court concluded

the evidence was minimally probative, and ER 403 barred the evidence as

unduly prejudicial in Helen’s favor.

       Relevant evidence can be excluded when “its probative value is

substantially outweighed by the danger of unfair prejudice.”12 “‘Evidence likely

to provoke an emotional response rather than a rational decision is unfairly

prejudicial.’”13 A court considers the whole case when weighing the risk of

unfair prejudice, including:

       “the importance of the fact of consequence for which the evidence
       is offered in the context of the litigation, the strength and length of
       the chain of inferences necessary to establish the fact of
       consequence, the availability of alternative means of proof,
       whether the fact of consequence for which the evidence is offered




       11
        See Bedada, 13 Wn. App. 2d at 193 (no right to present inadmissible
evidence).
       12
            ER 403.
       13
         State v. Nguyen, 10 Wn. App. 2d 797, 820, 450 P.3d 630 (2020)
(quoting State v. Johnson, 90 Wn. App. 54, 61, 950 P.2d 981 (1998)), review
denied sub nom. State v. Thanh Pham Nguyen, 195 Wn.2d 1012, 460 P.3d 178
(2020).



                                          7
No. 80065-5-I/8



       is being disputed, and, where appropriate, the potential
       effectiveness of a limiting instruction.”[14]

When the evidence is of high probative value, “it appears no state interest can

be compelling enough to preclude its introduction” without violating the state

and federal constitutions.15

       Helen analogizes to State v. Jones, where our Supreme Court held

retrial was required after a defendant being tried for rape was prohibited from

testifying the sex was consensual or from cross-examining the victim about

having consented.16 Only a police officer and the victim testified, and the State

did not call other witnesses to the alleged rape.17 Under those circumstances,

evidence of consensual sex was the defendant’s “entire defense” and had

“extremely high probative value.”18 Excluding it violated the defendant’s right to

present a defense, requiring retrial.19

       Helen sought to introduce evidence of the foreclosure to illustrate she

could not afford her mortgage and therefore could not have stolen hundreds of

thousands of dollars years earlier. Unlike Jones, evidence of the foreclosure is

minimally probative of the crimes charged. It occurred outside the charging


       14
        Bedada, 13 Wn. App. 2d at 193-94 (quoting State v. Kendrick, 47 Wn.
App. 620, 628, 736 P.2d 1079 (1987)).
       15
         State v. Jones, 168 Wn.2d 713, 720, 230 P.3d 576 (2010) (quoting
State v. Hudlow, 99 Wn.2d 1, 16, 659 P.2d 514 (1983)).
       16
            168 Wn.2d 73, 717-18, 721, 230 P.3d 576 (2010).
       17
            Id. at 718.
       18
            Id. at 721.
       19
            Id. at 721, 725.



                                          8
No. 80065-5-I/9



period and after Helen lost access to John’s accounts. Only by layering

inferences does it suggest Helen’s innocence. Again, unlike Jones, other

evidence allowed the same argument. Helen introduced evidence she had not

paid her homeowner’s association dues since John died and elicited other

testimony she should “write a book on how to survive with no cash for two or

three years.”20 She also introduced evidence that John had supported her

financially “for some time.”21 The evidence of foreclosure had little probative

value because it could not directly establish Helen’s innocence, and she

introduced other evidence allowing the same arguments. Helen fails to show

the court abused its discretion by concluding the foreclosure’s minimal

probative value was outweighed by its emotional impact.

II. CrR 8.3(b) Motion to Dismiss

       Helen contends the State prejudiced her by mismanaging discovery

when it failed to timely obtain and provide documents showing she and John

held many joint bank accounts, which prevented her attorney from adequately

preparing and from pursuing the theory that someone stole John’s identity to

make the ATM withdrawals.




       20
            Report of Proceedings (RP) (Jan. 29, 2019) at 1284.
       21
            RP (Jan. 10, 2019) at 469.



                                         9
No. 80065-5-I/10



       We review a court’s decision on a CrR 8.3(b) motion to dismiss for abuse

of discretion.22 A court abuses its discretion where its decision rests on

untenable grounds or was made for untenable reasons.23

       A court can dismiss a charge against a defendant under CrR 8.3(b) when

the defendant shows arbitrary action or misconduct by the government

prejudiced her right to a fair trial. The movant has the burden of proving both

misconduct and resulting prejudice.24 “[G]overnmental misconduct need not be

of an evil or dishonest nature; simple mismanagement is sufficient.”25 Where

misconduct is proven, dismissal is an “extraordinary remedy” to be granted

“only as a last resort”26 upon a showing “of not merely speculative prejudice but

actual prejudice to the defendant’s right to a fair trial.”27

       Assuming the State mismanaged discovery by failing to thoroughly

investigate and timely disclose the ownership of Helen’s various accounts at

BECU, she fails to prove actual prejudice. In August 2017, the State timely

disclosed evidence during discovery, including three documents showing Helen

and John’s history of joint accounts: BECU member account signature cards



       22
          State v. Brooks, 149 Wn. App. 373, 384, 203 P.3d 397 (2009) (citing
State v. Blackwell, 120 Wn.2d 822, 830, 845 P.2d 1017 (1993)).
       23
            Id. (citing Blackwell, 120 Wn.2d at 830).
       24
            State v. Salgado-Mendoza, 189 Wn.2d 420, 427, 403 P.3d 45 (2017).
       25
        Blackwell, 120 Wn.2d at 831 (citing State v. Dailey, 93 Wn.2d 454,
457, 610 P.2d 357 (1980)).
       26
            Brooks, 149 Wn. App. at 384 (citing Wilson, 149 Wn.2d at 12).
       27
            State v. Rohrich, 149 Wn.2d 647, 649, 71 P.3d 638 (2003).



                                           10
No. 80065-5-I/11



from 1985 and 1987 creating joint accounts for John, Mary, and Helen, and a

2000 BECU Master Enrollment and Member Agreement identifying John, Mary,

and Helen as joint account owners. Pretrial, defense counsel argued Helen had

a legal right to John’s money because “[Helen] was listed as a joint

accountholder, and she has been for decades on both of her parents’ accounts.

Not all of them, but on many of their accounts, [Helen] was listed as a joint

accountholder.”28 Thus, pretrial, defense counsel knew Helen and John held

joint accounts and used that information to articulate an exculpatory theory.

       These circumstances are similar to State v. Woods29 and State v.

Salgado-Mendoza.30 In Woods, the state crime laboratory failed to diligently

analyze a defendant’s DNA,31 causing a multi-month delay.32 The court

concluded the defendant failed to demonstrate prejudicial misconduct because

the delay did not “cause the interjection of new information into the case,”33

especially when the defendant had always known the State intended to use his

DNA to prove his guilt.34 In Salgado-Mendoza, a defendant driver charged with

driving under the influence did not suffer actual prejudice when the State




       28
            RP (Jan. 7, 2019) at 73.
       29
            143 Wn.2d 561, 23 P.3d 1046 (2001).
       30
            189 Wn.2d 420, 403 P.3d 45 (2017).
       31
            Deoxyribonucleic acid.
       32
            Woods, 143 Wn.2d at 583.
       33
            Id. at 584.
       34
            Id. at 584-85.



                                        11
No. 80065-5-I/12



mismanaged its case by failing to disclose the identity of its expert toxicologist

before the morning of trial.35 Five months before trial, the State had provided

the names of nine potential toxicologists from the state crime laboratory, all of

whom were available for interviews and whose resumes and professional

backgrounds were also available online.36 Regardless of which toxicologist

testified, defense counsel could have expected each to testify about the same

set of topics about blood alcohol testing.37 The driver articulated a risk of

prejudice but failed to prove actual prejudice.38

       On this record, Helen had sufficient evidence of joint account ownership

to articulate a defense theory and prepare for trial on it, and she fails to show

the belated discovery and disclosure prevented her from preparing an alternate

exculpatory theory also based upon joint account ownership. As in Woods and

Salgado-Mendoza, the State’s mismanagement of discovery did not prevent

defense counsel from preparing for trial or force counsel to proceed

unprepared. Because Helen fails to prove actual prejudice, the court did not

abuse its discretion by denying her CrR 8.3(b) motion to dismiss.

III. Substantial Evidence Challenge

       Helen contends the State failed to produce substantial evidence

disproving her statutory “good faith claim of title” defense to theft. Substantial


       35
            Salgado-Mendoza, 189 Wn.2d at 435.
       36
            Id. at 438.
       37
            Id. at 438-39.
       38
            Id. at 435-36.



                                         12
No. 80065-5-I/13



evidence supports a jury’s finding when, “‘after viewing the evidence in the light

most favorable to the State, a rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’”39 A challenge to

the sufficiency of the evidence admits the truth of the evidence and all

reasonable inferences from it.40

       A person is guilty of first degree theft when, with the intent to deprive,

she wrongfully obtains or exerts unauthorized control over at least $5,000 of

another’s property.41 It is a complete defense to any charge of theft that the

allegedly stolen property was “‘appropriated openly and avowedly under a claim

of title made in good faith, even though the claim be untenable.’”42 The defense

has two elements: “(1) an open and avowed taking of property and (2) a good

faith claim of title to the property.”43 The State did not dispute the evidence

supported giving this instruction, and it had to disprove the defense beyond a

reasonable doubt.44

       The core of Helen’s argument is that the evidence showed she could

have had a reasonable, good faith belief in her right to use John’s money for


       39
         State v. Davis, 182 Wn.2d 222, 227, 340 P.3d 820 (2014) (quoting
State v. Hosier, 157 Wn.2d 1, 8, 133 P.3d 936 (2006)).
       40
         State v. Miller, 14 Wn. App. 2d 469, 481, 471 P.3d 927 (2020) (quoting
State v. Condon, 182 Wn.2d 307, 314, 343 P.3d 357 (2015)).
       41
            RCW 9A.56.020(1)(a); RCW 9A.56.030(1)(a).
       42
      State v. Mora, 110 Wn. App. 850, 855, 43 P.3d 38 (2002) (quoting
RCW 9A.56.020(2)).
       43
            State v. Ager, 128 Wn.2d 85, 95, 904 P.2d 715 (1995).
       44
            State v. Hicks, 102 Wn.2d 182, 186-87, 683 P.2d 186 (1984).



                                         13
No. 80065-5-I/14



her own benefit. But we review the evidence in a light most favorable to the

State after assuming its truth and defer to the jury about witness credibility,

conflicting testimony, and persuasiveness of evidence.45 Thus, the question is

not whether a juror could have found for Helen but whether a reasonable juror

could have concluded beyond a reasonable doubt that Helen did not have a

good faith claim of title to at least $5,000 of John’s money.46

       Helen relies upon a BECU Master Enrollment and Member Agreement

governing her and John’s joint accounts to argue she had a good faith belief in

her right to John’s money.47 The agreement provides “that any joint account-

holders (with respect to deposits) . . . will have as much right to withdraw funds

from deposit or loan accounts as the primary member does.”48

       But the right to withdraw funds from an account does not change

ownership of the funds.49 RCW 30A.22.090(2) provides that funds held in a


       45
        Miller, 14 Wn. App. 2d at 481 (citing Condon, 182 Wn.2d at 314; State
v. Thomas, 150 Wn.2d 821, 874-75, 83 P.3d 970 (2004), aff’d, 166 Wn.2d 380,
208 P.3d 1107 (2009)).
       46
      Davis, 182 Wn.2d at 227; RCW 9A.56.020(2)(a);
RCW 9A.56.030(1)(a).
       47
         Helen also relies upon language from a depository account signature
card from 1987 to support her argument. Because the Master Enrollment
Agreement is from 2000, was signed by Helen, John, and Mary, and expressly
“contains the terms and conditions governing membership in BECU and its
deposit products,” exhibit 51, at 2, it necessarily superseded any prior
agreement governing depository accounts.
       48
            Ex. 51, at 2.
       49
         See Mora, 110 Wn. App. at 856 (“A joint tenant may have the right to
withdraw funds, but this does not mean he or she owns the funds.”) (citing In re
Estate of Tosh, 83 Wn. App. 158, 166, 920 P.2d 1230 (1996)).



                                         14
No. 80065-5-I/15



joint account “belong to the depositors in proportion to the net funds owned by

each depositor on deposit in the account, unless the contract of deposit

provides otherwise.” Unchallenged jury instruction 13 echoed these rules. The

Master Enrollment agreement speaks only to the right to withdraw; it is silent

about ownership. Thus, viewed in a light most favorable to the State, a

reasonable juror could have concluded Helen did not have a good faith belief in

her ownership over John’s monies in their joint accounts.

       Other evidence supports this conclusion. Helen told the APS

investigator she used $18,400 of John’s money to buy a car, and she planned

on repaying him. No evidence showed repayment. Beginning on July 15,

2014, and continuing for years, Helen accepted a $1,200 monthly rent payment

for John’s house, despite identifying it as one of his assets and explaining she

rented it out to help manage his money. Helen wrote the lease and required

that the rent be paid to her. Especially when combined with the Master

Enrollment Agreement, a reasonable juror could conclude Helen did not have a

good faith claim of title over at least 5,000 of the dollars she took from John.

       A reasonable juror could also conclude that Helen’s conduct around

taking John’s money was not open and avowed. Helen defied a court order and

refused to provide an accounting of John’s finances to the guardian. Helen lied

to the APS investigator about John’s income, claiming he received the rent from

his house when John’s accounts showed no record of rent payments. She lied

to the investigator again in October of 2015, saying that John had no savings




                                        15
No. 80065-5-I/16



and only $15,000 invested in certificates of deposit, when he actually had at

least $100,000 in cash and Helen had already withdrawn over $100,000 from

his accounts that year alone. Helen also lied about John’s financial status in

January 2015 when she told a nurse John could only afford four hours of daily

home care, despite his net worth of $525,000 and Helen having recently

withdrawn $79,608 in cash from his accounts. And Helen lied about her

financial status to her neighbors. For example, one neighbor testified Helen

described herself as “independently wealthy.”50 From this evidence, a

reasonable juror could conclude beyond a reasonable doubt that Helen was not

taking John’s money openly and avowedly.

       To the extent Helen contends the State failed to disprove the “good faith

claim of title defense” for the attempted theft charge, substantial evidence

supports the jury’s conclusion. Helen’s power of attorney was revoked on

February 3, 2016, when an independent guardian was appointed for John’s

person and estate. Helen’s attorney signed the order appointing the guardian.

On March 22, within hours of the guardian reminding Helen her power of

attorney had been revoked, Helen took John into the bank and used $8,800

from his individual investment account to open a new joint bank account. She

then withdrew several hundred dollars from the account. From this, a

reasonable juror could conclude Helen did not have a good faith claim of title




       50
            RP (Jan. 10, 2019) at 452.



                                         16
No. 80065-5-I/17



when opening the joint account with John’s investments and withdrawing

money.

      Because the State presented sufficient evidence to demonstrate beyond

a reasonable doubt that Helen took and attempted to take more than $5,000 of

John’s money and did not do so under a good faith claim of title or openly and

avowedly, substantial evidence supported the jury’s verdicts.

      Therefore, we affirm.




WE CONCUR:




                                       17